Name: Commission Regulation (EEC) No 2214/93 of 5 August 1993 opening a standing invitation to tender in Italy for the free supply of pasta to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 93 Official Journal of the European Communities No L 197/33 COMMISSION REGULATION (EEC) No 2214/93 of 5 August 1993 opening a standing invitation to tender in Italy for the free supply of pasta to Albania standing invitation to tender for the supply of 1 000 tonnes of pasta as set out in Annex I and in accordance with the provisions of this Regulation. Article 2 Tenders shall be for the quantity, in metric tonnes, of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender as provided for in Article 15 of Regulation (EEC) No 309/93 . The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. The tender security shall be set at ECU 15 per tonne . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania ('), Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization on the market in cereals (2), and in particular Article 5 thereof, Whereas 309/93 of 10 February 1993 laying down detailed rules for the supply of agricultural products to the people of Albania (3) provides for alloction of the supply of cereals pursuant to Council Regulation (EEC) No 3106/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Whereas a standing invitation to tender should be opened urgently in Italy for the supply of 1 000 tonnes of pasta ; Whereas tenders relate to durum wheat ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; that therefore an amount should be deducted from the performance guarantee in certain cases of delayed delivers ; Whereas the pasta for this emergency operation must arrive within the deadline which has been set ; whereas, therefore, the basic product awarded in return should not be made available to the successful tenderer until the takeover certificate has been presented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, Article 3 1 . For possible late deliveries Article 13 (4) of Regula ­ tion (EEC) No 309/93 applies . 2 . Notwithstanding Article 1 1 (3) of Regulation (EEC) No 309/93, the basic product awarded will not be made available until the original of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 has been presented . Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 3 p.m. on 11 August 1993 (Brussels time). 2 . The time limit for submission of tenders for the following partial invitation to tender shall expire at 3 p.m . each Wednesday (Brussels time). 3 . The time limit for submission of tenders of the last partial invitation to tender shall expire at 3 p.m . on 25 August 1993 (Brussels time). 4. The intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the Italian intervention agency. The Italian intervention agency shall forward the tenders to the the Commission in accordance with the schedule specified in Annex II . HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 309/93 the Italian intervention agency shall open a (') OJ No L 312, 29 . 10 . 1992, p . 2. 0 OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 36, 12 . 2 . 1993, p . 30 . No L 197/34 Official Journal of the European Communities 6 . 8 . 93 Article 6 A specimen of the takeover certificate referred to in Article 10 (2) of Regulation (EEC) No 309/93 shall be issued after the goods have been taken . Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the Italian intervention agency. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Durum wheat : ECU 65 per tonne. Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected . Article 10 Italy shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence . Article 11 1 . Italy shall adopt all additional provisions necessary for implementation of this Regulation . 2. Italy shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the Albanian authorities. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1993 . For the Commission Rene STEICHEN Member of the Commission No L 197/356. 8 . 93 Official Journal of the European Communities ANNEX I 1 . Pasta 1.1 . Number of lots : One lot (four shipments) of 250 tonnes to be delivered to Durres 1.2 . Characteristics and quality of the goods (') OJ No C 114, 29 . 4 . 1991 (point II.C.1 (a)) 1.3 . Packaging : OJ No C 114, 29 . 4. 1991 (point II.C.2) The cartons must be placed on disposable palettes measuring 110 x 80 and secured by polyethylene netting. 1 .4. Marking : European flag : OJ No C 114, 29 . 4 . 1991 (Annexes I and II ) Inscriptions in Albanian 'European Economic Community' ; 'Humanitarian Aid  Regulation (EEC) No 2214/93 ' 'Pasta ' (in letters at least 1 cm high on packets and 3 cm high on cartons). 2. Conditions of supply 2.1 . Mobilization of the product : domestic market of Italy 2.2. Method of transport : by sea (rigged-up vessel) 2.3 . Stage of delivery : cif (ex-ship) port of landing (Durres) 2.4. Deadlines for delivery : (i) 30 September 1993 ; (ii) 10 October 1993 ; (iii) 20 October 1993 ; (iv) 30 October 1993 . . If no tender is accepted on 11 August 1993 all the above dates are deferred by seven days . This shall also apply if there is no acceptance on 18 August 1993. 2.5. Deliveries shall be made by sea in regular instalments in line with a timetable to be agreed with the Albanian authorities . The final date for completion of deliveries shall be 30 October 1993 . (') The successful tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State con ­ cerned. The radioactivity certificate must specify the caesium 134 and 137 and iodine 131 contents. No L 197/36 Official Journal of the European Communities 6. 8 . 93 ANNEX II Standing invitation to tender for the free supply of pasta to Albania (Regulation (EEC) No 2214/93) - Number of the lot Quantity of durum wheatTenderers as referred to in required as payment 0 point I.I of Annex I !" kindr (tonnes) 1 2 3 1 2 3 4 . etc .